UNITED STATES DISTRICT COURT
                                                                                         FILED
                             FOR THE DISTRICT OF COLUMBIA                                FEB 2 4 2009
                                                                                   NANCY MAYER WHITTINGTON CLERK
Lowell B. Long,                       )                                                  U.S. DISTRICT COURT'
                                      )
               Plaintiff,             )
                                      )
       v.                             )       Civil Action No.
                                      )
                                      )
                                                                    09 0360
Steven D. Bolton, U.S. Probation      )
Offi~~                                )
                                      )
                Defendant.            )


                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiffs pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal ofa prisoner's complaint upon a

determination that the complaint, among other grounds, seeks monetary relief from an immune

defendant).

       Plaintiff, an inmate at the District of Columbia Jail, sues United States Probation Officer

Steven D. Bolten for allegedly "failing to provide reasonable notice of probation violation," in

violation of the due process clause. Compl. at 5. He seeks $350,000 in monetary damages. Like

judges and other court officials, probation officers "are absolutely immune from liability for

damages" under 42 U.S.C. § 1983 for actions taken, as alleged here, within the scope of their

official duties as "an integral part of the judicial process." Sindram v. Suda, 986 F.2d 1459, 1460

(D.C. Cir. 1993). The complaint therefore is dismissed. A separate Order accompanies this

Memorandum Opinion.


Date: February ~, 2009